Case 1:16-cv-00153-WCB Document 246 Filed 11/13/18 Page 1 of 3 PageID #: 4681




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

TC TECHNOLOGY LLC,                              )
                                                )
                             Plaintiff,         )
                                                )
                                                ) Case No. 1:16-CV-00153 (RGA)
               v.                               )
                                                ) JURY TRIAL DEMANDED
SPRINT CORPORATION AND SPRINT                   )
SPECTRUM, L.P.,                                 )
                                                )
                             Defendants.        )

                                   NOTICE OF SERVICE

         PLEASE TAKE NOTICE that on November 13, 2018, Defendants Sprint Corporation

and Sprint Spectrum, L.P. served the Reply Invalidity Expert Report of James A. Proctor, Jr. via

electronic mail on the attorneys for Plaintiff TC Technology LLC listed below.

Kelly E. Farnan                               Lawrence J. Gotts
farnan@rlf.com                                lawrence.gotts@lw.com
Katharine L. Mowrey                           Saswat Misra
mowery@rlf.com                                Saswat.misra@lw.com
Richards, Layton & Finger, P.A.               Latham & Watkins LLP
One Rodney Square                             555 Eleventh Street, NW Suite 1000
920 N. King Street                            Washington, D.C. 20004
Wilmington, DE 19801

Gabriel S. Gross                              Kevin L. Mallen
gabe.gross@law.com                            kevin.mallen@lw.com
Latham & Watkins LLP                          Latham & Watkins LLP
140 Scott Drive                               885 Third Avenue
Menlo Park, CA 94025                          New York, NY 1002




66106422.1
Case 1:16-cv-00153-WCB Document 246 Filed 11/13/18 Page 2 of 3 PageID #: 4682




Daniel L. Reisner                    Stephanie Solomon
daniel.reisner@arnoldporter.com      stephaniesolomon@quinnemanuel.com
David S. Benyacar                    Quinn Emanuel Urquhart & Sullivan, LLP
David.benyacar@arnoldporter.com      51 Madison Avenue, 22nd Floor
Arnold & Porter Kaye Scholer LLP     New York, NY 10010
250 West 55th Street
New York, NY 10019

Dated: November 13, 2018                  POLSINELLI PC
       Wilmington, Delaware
                                   /s/ Shanti M. Katona
                                   Shanti M. Katona (Del. Bar No. 5352)
                                   Christina M. Belitz (Del. Bar No. 6135)
                                   222 Delaware Avenue, Suite 1101
                                   Wilmington, Delaware 19801
                                   Telephone: (302) 252-0920
                                   Facsimile: (302) 252-0921
                                   skatona@polsinelli.com
                                   cbelitz@polsinelli.com

                                   Attorneys for Defendants Sprint Corporation
                                   and Sprint Spectrum, L.P.
Of Counsel:

Robert H. Reckers
David Morehan
SHOOK, HARDY & BACON LLP
JPMorgan Chase Tower
600 Travis Street, Suite 3400
Houston, Texas 77002-2926
Telephone: (713) 227-8008
Facsimile: (713) 227-9508
rreckers@shb.com
dmorehan@shb.com

Chrissie Guastello
Jordan Bergsten
Colman McCarthy
SHOOK, HARDY & BACON LLP
2555 Grand Blvd.
Kansas City, Missouri 64108-2613
Telephone: (816) 474-6550
Facsimile: (816) 421-5547
cguastello@shb.com
jbergsten@shb.com
cmccarthy@shb.com


                                      2
66106422.1
Case 1:16-cv-00153-WCB Document 246 Filed 11/13/18 Page 3 of 3 PageID #: 4683




                             CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served upon all
counsel of record via the United States District Court for the District of Delaware’s ECF
Document Filing System on the 13th day of November, 2018.



                                          /s/ Shanti M. Katona
                                          Shanti M. Katona (Del. Bar No. 5352)




                                            3
66106422.1
